Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143977 & (8)(9)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 143977
                                                                   COA: 305815
                                                                   Oakland CC: 2008-223679-FH
  GRADY VERNARD HUDSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add an additional issue is GRANTED. The
  application for leave to appeal the October 14, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to remand to the Court of Appeals for
  further briefing is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2012                       _________________________________________
         y0227                                                                Clerk